                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

SCOTT ALBERD,                                   )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )        NO. 1:21-cv-00021
                                                )
VEHICLE PROTECTION                              )        JUDGE CAMPBELL
SPECIALISTS, et al.,                            )        MAGISTRATE JUDGE HOLMES
                                                )
        Defendants.                             )


                                           ORDER

       Plaintiff has filed a Notice of Voluntary Dismissal. (Doc. No. 16). Accordingly, this case

is DISMISSED with prejudice. The Clerk is directed to close the file.

       It is so ORDERED.

                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




     Case 1:21-cv-00021 Document 17 Filed 06/15/21 Page 1 of 1 PageID #: 40
